Citation Nr: 1424017	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul.

A Travel Board hearing before the undersigned Veterans Law Judge was held in April 2014.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The request to reopen the claim of entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition), is granted herein, and the merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. A October 2007 rating decision denied the Veteran's original claim for entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition).  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the October 2007 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition).


CONCLUSIONS OF LAW

1. The October 2007 rating decision denying entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the October 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

II. New and Material Evidence to Reopen

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove the merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

At the outset, the Board notes that in the June 2012 Statement of the Case, the Veteran's appeal was reopened by the RO.  However, despite the determination made by the RO, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the appellant's appeal, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Prior to the current claim, the Veteran's claim was denied in a October 2007 rating decision, which determined that the evidence of record did not establish that the Veteran's back condition was incurred or aggravated during his military service.  The Veteran did not appeal; accordingly, the October 2007 rating decision is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  

In August 2011, the Veteran submitted a new claim for entitlement to service connection for his low back injury.  This resulted in the January 2012 denial by the RO which is the subject of the current appeal. 

The October 2007 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition).  Evans v. Brown, 9 Vet. App. 273 (1996). 

According to the record, the Veteran submitted an August 2011 letter from his private doctor, Dr. G.K.P., which states the Veteran's abnormalities in his lumbar spine originated from his back injury while serving in the military.  

The Veteran testified at the April 2014 Board hearing that an x-ray technician stated that there were old fractures in his back which was deteriorating.   The Veteran has stated his back symptoms have been continuous since service.  The Veteran also stated that prior to separation from service, he underwent a sperm count as his injury during service could have affected his reproductive organs.

Given the Veteran's lay testimony and the August 2011 letter from Dr. G.K.P., the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition), is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that it is clear from the record that the Veteran has been diagnosed with a current low back disorder.  As stated, the Veteran testified that he injured his back during service.  The Veteran's complete in-service treatment records, however, are not available.  The Veteran also testified that it was felt that there was a possibility he injured his reproductive organs from this same injury and, thus, underwent testing of his sperm count during service.  These records are within the claims file.  It is unclear to the Board whether the testing of sperm count is consistent with in-service back injury.  The Veteran also stated he injured his back post-service when he fell off a roof but did not sustain any permanent damage.  

The Board notes the Veteran has not been afforded a VA examination for his low back disorder.  Given the Veteran's testimony that he injured his back, and possibly reproductive organs, during service and the lack of an examination and opinion, the Veteran should undergo a VA examination to clarify the etiology of the disability. 38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition).  

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disorder manifested during, or as a result of, active military service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided. 

The examiner should consider the Veteran's in-service treatment records and post-service treatment records (including the November 2006 and August 2011 opinions from Dr. G.K.P.  The examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions.  

In addition, the examiner should opine as to whether the testing of sperm count is consistent with in-service back injury as stated by the Veteran.  The examiner is also asked to consider and address any post-service injuries.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


